Case 4:21-cv-00279 Document 1-9 Filed on 01/28/21 in TXSD Page 1 of 3




                  EXHIBIT I
1/3/2021                                             Case 4:21-cv-00279 Document 1-9
                                                                             Become     Filed on
                                                                                    A Distributor     01/28/21
                                                                                                  - Raaj            in TXSD Page 2 of 3
                                                                                                         Unocal Lubricants




                                                             COMPANY      PRODUCTS      INDUSTRIES     CREATE YOUR OWN FORMULA            CONTACT US




      BECOME A
      DISTRIBUTOR

            HOME  BECOME A DISTRIBUTOR




           REPRESENT THE GOOD STUFF
           Unocal Lubricants Oil is manufactured by UNOCAL76 Lubricants, the largest ﬁnished-lubricants supplier in
           India.


           Here are a few powerful advantages to becoming a UNOCAL76 Lubricants Distributor:

             Partnership with the largest ﬁnished-lubricants supplier

             Access to a wide array of marketing materials and programs

             Support from technical and sales personnel at UNOCAL76

             Extensive online and ofﬂine training

             Access to current product research and testing results

             Award-winning online order-to-ship system

             Innovative product lines

             Access to comprehensive product distribution, including ﬁve blending facilities

             Now’s your chance to represent a classic brand and advance your business




                                                                  CONTACT US TO BECOME A DISTRIBUTOR.

                                                                      BECOME A DISTRIBUTOR




                                                                       PRODUCTS                             CAREERS                            
                                                                       INDUSTRIES                           BECOME A DISTRIBUTOR

                                                                       WHY UNOCAL                           PRIVATE LABEL

                                                                       NEWS & UPDATES                       MANUFACTURING


https://www.unocalglobal.com/become-a-distributer/                                                                                                     1/2
1/3/2021                                             Case 4:21-cv-00279 Document 1-9
                                                                             Become     Filed on
                                                                                    A Distributor     01/28/21
                                                                                                  - Raaj            in TXSD Page 3 of 3
                                                                                                         Unocal Lubricants

                                                                       CONTACT US



           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                                          Developed by Abacus Desk




https://www.unocalglobal.com/become-a-distributer/                                                                                                                   2/2
